Exhibit 10.3

TRIQUINT SEMICONDUCTOR, INC. 2009

INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

(FOR U.S. OPTIONEES)

TriQuint Semiconductor, Inc. (the “Company”) hereby grants to you an Option (the
“Option”) to purchase shares of the Company’s Common Stock under the Company’s
2009 Incentive Plan (the “Plan”). The Option is subject to all the terms and
conditions set forth in this Stock Option Grant Notice (this “Grant Notice”), in
the Stock Option Agreement and in the Plan, which are incorporated into this
Grant Notice in their entirety.

 

 

[Name]    Option Number:    [option number] [Address]    Option Plan:    [Plan]
   Grant Date:    [date]    Option Shares:    [number]    Exercise Price (per
Share):    [price]    Type of Option:   

Incentive Stock Option*

Nonqualified Stock Option

 

Vesting and Exercisability Schedule: Subject to the provisions of the Plan, the
Option will become vested and exercisable in installments on the dates set forth
below and remain cumulatively exercisable until the Option Expiration Date
indicated, subject to earlier expiration in the event of your Termination of
Service as set forth in the Stock Option Agreement:

 

Number of Shares

  

Date Option May First Be Exercised

  

Option Expiration Date

[number]

   [date]    [date]

[number]

   [date]    [date]

[number]

   [date]    [date]

[number]

   [date]    [date]

Additional Terms/Acknowledgement: By accepting the grant of the Option, you
acknowledge and agree that: as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject[ with the exception of the following
agreements:                    ].

TRIQUINT SEMICONDUCTOR, INC.

Ralph Quinsey

Chief Executive Officer



--------------------------------------------------------------------------------

TRIQUINT SEMICONDUCTOR, INC.

2009 INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement (this “Agreement”), TriQuint Semiconductor, Inc. has granted
you an Option under its 2009 Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice (the
“Shares”) at the exercise price indicated in your Grant Notice. Capitalized
terms not defined in this Agreement but defined in the Plan have the same
definitions as in the Plan. The Plan shall control in the event there is any
express conflict between the Plan and the Grant Notice or this Agreement and
with respect to such matters as are not expressly covered in this Agreement.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice, except
that, unless otherwise provided in the Grant Notice or this Agreement, vesting
will cease upon your Termination of Service and the unvested portion of the
Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Incentive Stock Option Qualification. If so designated in your Grant Notice,
all or a portion of the Option is intended to qualify as an Incentive Stock
Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.

If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options. A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.

4. Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive



--------------------------------------------------------------------------------

Stock Options, you must hold the Shares issued upon the exercise of the Option
for two years after the Grant Date and one year after the date of exercise. By
accepting the Option, you agree to promptly notify the Company if you dispose of
any of the Shares within one year from the date you exercise all or part of the
Option or within two years from the Grant Date.

5. Alternative Minimum Tax. You may be subject to the alternative minimum tax at
the time of exercise of an Incentive Stock Option.

6. Independent Tax Advice. You should obtain tax advice when exercising the
Option and prior to the disposition of the Shares.

7. Methods of Exercise. Subject to the provisions of this Agreement, the vested
portion of the Option may be exercised, in whole or in part, at any time during
the term of the Option by giving written notice of exercise to the Company on
the form furnished by the Company for that purpose or, to the extent applicable,
by written notice to a brokerage firm designated or approved by the Company,
specifying the number of Shares subject to the Option to be purchased, and
accompanied by payment of the exercise price and any withholding taxes, or
suitable arrangements for such payment satisfactory to the Company.

The exercise price for Shares to be purchased upon exercise of all or a portion
of the Option shall be paid in any combination of the following:

(a) in cash (by wire transfer or certified or bank check or such other
instrument acceptable to the Company);

(b) if permitted by the Committee for Nonqualified Stock Options, having the
Company withhold shares of Common Stock that would otherwise be issued on
exercise of the Option that have a Fair Market Value on the date of exercise of
the Option equal to the exercise price of the Option;

(c) if permitted by the Committee, by using shares of Common Stock you already
own;

(d) to the extent permitted by applicable law, by instructing a broker to
deliver to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or

(e) by any other method permitted by the Committee.

8. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon your Termination of Service. You may exercise the vested
portion of the Option as follows:

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;



--------------------------------------------------------------------------------

(b) Retirement or Disability. In the event of your Termination of Service due to
Retirement or Disability, you must exercise the vested portion of the Option on
or before the Option Expiration Date; and

(c) Death. In the event of your Termination of Service due to your death, the
vested portion of the Option must be exercised on or before the earlier of
(i) one year after your Termination of Service and (ii) the Option Expiration
Date. If you die after your Termination of Service but while the Option is still
exercisable, the vested portion of the Option may be exercised until the earlier
of (x) one year after the date of death and (y) the Option Expiration Date; and

The Option must be exercised within three months after termination of employment
for reasons other than death or disability and one year after termination of
employment due to disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options. For purposes of the preceding, “disability”
has the meaning attributed to that term for purposes of Section 422 of the Code.

It is your responsibility to be aware of the date the Option terminates.

9. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.

10. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign tax withholding obligations
that may arise in connection with such exercise.

11. Option Not an Employment or Service Contract. Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other relationship at any time, with or without Cause.

12. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of death) of your Termination of Service or
if any portion of the Option



--------------------------------------------------------------------------------

is cancelled or expires unexercised. The loss of existing or potential profit in
the Option will not constitute an element of damages in the event of your
Termination of Service for any reason even if the termination is in violation of
an obligation of the Company or a Related Company to you.

13. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.